On Motion for Rehearing.
On a former day judgment was rendered by this court reversing the judgment of the trial court in the above-entitled cause, upon assignments of error presented by appellant to improper argument by counsel for the appellee, as shown in our opinion upon original hearing.
Pending appellee's motion for rehearing, the question whether or not the assignments of error based upon improper argument should be sustained was certified to the Supreme Court for determination. In answer to that question, the Supreme Court adopted with approval an opinion by Justice Bishop, of the Commission of Appeals, filed April 27, 1927, holding that the assignments of error referred to above should be overruled.293 S.W. 808.
Accordingly, our former judgment sustaining those assignments and reversing the judgment of the trial court and remanding the cause is hereby set aside; the assignments of error referred to above are overruled; and the judgment of the trial court is affirmed. The conclusions reached by this court on all other assignments of error are still adhered to. *Page 689